Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it’s not narrative in form repeat of claim 1.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 6-10, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mohammed et al. – (“Utilizing Hopfield Neural Networks and an Improved Simulated Annealing Procedure for Design Optimization of Electromagnetic Devices” – hereinafter referred to as Osama) and further in view of Milan et al. – (“Data-Driven Approximations to NP-Hard Problems”- hereinafter referred to as Milan).

In regards to claim 1, Osama discloses an apparatus for solving a first NP hard/complete problem, the apparatus comprising: 
a neural network; (Osama abstract and page 2404 first paragraph teaches the use of neural networks for solving problems.)

an input circuit configured to: 
train the deep neural network with a plurality of second NP hard/complete problems, and solutions to the second NP hard/complete problems, wherein each of the second NP hard/complete problems is similar to the first NP hard/complete problem, and (Osama page 2404 section II teaches training a MLP offline with a training set of practical examples and inputs from experts. Also page 2405 left column first paragraph teaches the training sets are created from practical solutions and inputs from experts. Also the abstract and page 1 first paragraph teaches using neural networks. This together teaches training a neural network with problems and solutions. Also page 2404 second paragraph 

provide the first NP hard/complete problem to the trained deep neural network, wherein the trained deep neural network generates a preliminary solution to the first NP hard/complete problem; and (Osama page 2404 section 2 teaches “once a solution, i.e. a geometry defining the device under consideration is obtain…” this teaches submitting a first NP/complete problem to the neural network, wherein the problem is similar to training data, as it pertains to part geometry, and getting a preliminary solution.)

a recursive neural network configured to execute an energy minimization search, wherein the recursive neural network generates a final solution to the problem based on the preliminary solution.  (Osama page 2404 section 2 teaches “Once a solution, i.e. a geometry defining the device under consideration is obtained, the dimensions of the geometry are perturbed. This results in a number of geometries around the practical solution obtained from the MLP. The purpose is to search for the optimal geometry from among these geometries. This optimization is done by using a Hopfield net with the simulated annealing algorithm.” Wherein this process is iterative or recursive as it searches for an optimal solution using annealing and the energy function of the Hopfield.)



	Milan discloses the use of deep neural networks. (Milan page 1 introduction paragraphs 1-2 and page 2 paragraphs 3-4 teach deep neural networks are used to solve NP hard problems.)

	It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the teachings of Osama with that Milan in order to utilize deep neural networks in solving problems as both references deal with the use of neural networks and the benefit of doing so is that is flexible in learning from training data and is great at solving complex problems.

In regards to claim 2, Osama in view of Milan disclose the apparatus of claim 1, wherein the energy minimization search comprises a classical annealing search.  (Osama page 1 last paragraph teaches using an annealing search.)

In regards to claim 3, Osama in view of Milan disclose the apparatus of claim 2, wherein the recursive neural network comprises a Hopfield network.  (Osama page 1 abstract teaches the use of Hopfield networks)

In regards to claim 6, Osama in view of Milan disclose the apparatus of claim 1, wherein the recursive neural network comprises an autoassociative memory.  (Osama page 2404 section 

In regards to claim 7, Osama in view of Milan disclose the apparatus of claim 1, wherein the recursive neural network comprises a restrictive Boltzmann machine. (Osama page 2404 left column last paragraph teaches wherein Boltzmann machines combine Hopfield networks and simulated annealing and page 2404 section II teaches the Hopfield performs the optimization which is the act of searching the space for better solutions. Thus the Boltzmann machine is recursive.)

In regards to claim 8, it is the system embodiment of claim 1 with similar limitation and thus rejected using the reasoning found in claim 1.
In regards to claim 9, it is the system embodiment of claim 2 with similar limitation and thus rejected using the reasoning found in claim 2.
In regards to claim 10, it is the system embodiment of claim 3 with similar limitation and thus rejected using the reasoning found in claim 3.
In regards to claim 13, it is the system embodiment of claim 6 with similar limitation and thus rejected using the reasoning found in claim 6.
In regards to claim 14, it is the system embodiment of claim 7 with similar limitation and thus rejected using the reasoning found in claim 7.

In regards to claim 16, it is the method embodiment of claim 2 with similar limitation and thus rejected using the reasoning found in claim 2.
In regards to claim 17, it is the method embodiment of claim 3 with similar limitation and thus rejected using the reasoning found in claim 3.
In regards to claim 20, it is the method embodiment of claim 7 with similar limitation and thus rejected using the reasoning found in claim 7.

Claims 4-5, 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mohammed et al. – (“Utilizing Hopfield Neural Networks and an Improved Simulated Annealing Procedure for Design Optimization of Electromagnetic Devices” – hereinafter referred to as Osama) and further in view of Milan et al. – (“Data-Driven Approximations to NP-Hard Problems”- hereinafter referred to as Milan) and further in view of Caravelli et al. (“Memristors for the Curious Outsiders” – hereinafter referred to as Caravelli.)

In regards to claim 4, Osama in view of Milan disclose the apparatus of claim 3, but fails to disclose wherein the Hopfield network is implemented as a crossbar array of memory elements.  
Caravelli discloses wherein the Hopfield network is implemented as a crossbar array of memory elements.  (Caravelli page 3 cites “The similarity between memristors and neurons allows the implementation of machine learning on chip via Memristor/FPGA (field-programmable gate array) interfaces using crossbar arrays, we cover this topic in section 4.1.” This teaches that memristors arranged in a crossbar array are used to implement machine learning in circuits. Also page 10 section 4.1 first paragraph cites “In this section, we briefly review the crossbar array architecture used in memristor based storage and its application in artificial neural networks”, this teaches memristors as memory elements. Then page 21 fourth paragraph teaches Hopfield networks using memristors.)



In regards to claim 5, Osama in view of Milan in view of Caravelli disclose the apparatus of claim 4, wherein the memory elements are implemented as memristors.  (Caravelli page 3 cites “The similarity between memristors and neurons allows the implementation of machine learning on chip via Memristor/FPGA (field-programmable gate array) interfaces using crossbar arrays, we cover this topic in section 4.1.” This teaches that memristors arranged in a crossbar array are used to implement machine learning in circuits.

In regards to claim 11, it is the system embodiment of claim 4 with similar limitation and thus rejected using the reasoning found in claim 4.
In regards to claim 12, it is the system embodiment of claim 5 with similar limitation and thus rejected using the reasoning found in claim 5.
In regards to claim 18, it is the method embodiment of claim 4 with similar limitation and thus rejected using the reasoning found in claim 4.
In regards to claim 19, it is the method embodiment of claim 5 with similar limitation and thus rejected using the reasoning found in claim 5.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358. The examiner can normally be reached Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAULINHO E SMITH/Primary Examiner, Art Unit 2127